On Petition for Rehearing.
Roby, O. J.
In support of this petition,.appellees’ counsel have presented earnest and extended argument. They state many facts relative to the beginning and progress of the cause, which, although aside from the record are interesting and novel, in view of them it would seem that appellees might safely have permitted the jury to determine what weight, if any, should be attached to the fact that the defendants did not visit appellant after he was whipped. The individual members of that body were undoubtedly competent to determine that question of fact. We still think that by the tenth instruction heretofore set out the court withdrew it from such consideration.
It is alleged in the first paragraph of complaint that the defendants conspired and combined to drive the plaintiff out of business, out of the community, and to wrong and injure him by assaulting and beating him, all of which objects are averred to have been in some degree accomplished. *627Counsel say: “On the question of shutting off his trade, inducing others not to trade with,him, preventing him from buying from wholesale houses, and all such other nonsense, there was an absolute failure of proof.” That there was evidence tending to establish an unlawful beating is sufficiently shown by the opinion heretofore filed. Counsel, however, argue that “The gravamen of this paragraph is an unlawful conspiracy,” and that this court is not justified “in changing the theory of the trial of the cause in the court below,” and that “A conspiracy to commit an unlawful act by three or more persons, in the night-time, is a felony.”
4. The crime of conspiracy, both at common law and by statute, does not depend upon overt acts in pursuance thereof, but “the combination or confederacy, which in criminal conspiracy is said to be the 'gist of the offense,’ wholly lacks the quality of an essential requisite in the civil injury.” 6 Am. and Eng. Ency. Law (2d ed.), 872. “The gist of a civil action for damages is simply the injury done to the plaintiff. Therefore, a conspiracy alone is never sufficient to* support an action for damages. Something pursuant to the conspiracy must be done from which legal damage and injury has proximately resulted to the plaintiff.” 6 Am. and Eng. Ency. Law (2d edf), 873.
5. If the plaintiff was assaulted and beaten in pursuance of a conspiracy among all the defendants he might recover judgment against them all, although the actual beating was done by a part of them only; but, in any event, he would be entitled to judgment against those who participated therein. §577 Burns 1901, §568 R. S. 1881.
The third instruction was evidently requested and given without recalling the distinction between civil and criminal conspiracy.
The petition for rehearing is overruled.